MATTHIAS, J.
1. The title to office of an officer de facto cannot be determined in a suit to which he is not a party, nor can his authorized act as such officer be challenged in a collateral proceeding.
2. In an action in mandamus to compel the clerk and treasurer of a village to perform duties prescribed by statute respecting the payment of employes duly appointed by the board of trustees of public affairs, and also respecting the receipt of reports of such board relative to the operation of _ the municipal electric light plant of the village, and the acceptance of funds from such operation, an answer attacking the title to office • of such trustees and challenging their authority, they being in possession of such office and acting under color of title and not being parties to such suit, is not a valid defense.
Case No. 19290, Judgment affirmed.
Case No. 19292, Judgment affirmed.
Case No. 19315, Writ allowed.
Marshall, CJ., Jones, Day, Allen and Kin-kade, JJ., concur. Robinson, J., not participating.